DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant submitted IDS art Maeda (US 2018/0106924 A1)
Regarding claim 5, Maeda teaches a device for detecting contact with a manually activated steering device (Figs. 1, 4-5, [0030, 0032], detection system 1 is an example of an on-vehicle system that detects contact/noncontact of the driver 10 and a steering wheel 30 through use of a steering electrode 32.  Examiner notes the detection system 1 is the claimed control device), the device comprising:
(Figs. 1, 4-5, [0030, 0032], steering wheel 30), 
a conductor arrangement (10) which is arranged on the steering device the conductor arrangement (10) having a plurality of sensor surfaces or regions (16) connected in series by means of electrical conductor lines (18), the electrical conductor lines(18) having a significant ohmic resistance between the sensor surfaces or regions (Fig. 1, the pathway from ground 50 through seat electrode 23, driver 10, steering electrode 32, and connection line 33 back to ground has a plurality of sensor regions in the form of electrically conductive surfaces or regions, connected in series by electrical conductors, wherein the conductors will have significant ohmic resistance between the sensor surfaces or regions. [0095] and [0129] explicitly describe a series connection between electrode 32 and connection line 33).
A control unit (Fig .2, electronic control unit(ECU) 40) configured 
To apply an alternating voltage to the conductor arrangement (10), (Fig. 5, ECU comprising measurement unit 44. [0052], Figs. 4-5, The measurement unit 44 measures the combined capacitance Csg by applying alternating voltage between the ground 50 and the seat electrode 23, and measuring current that flows through the combined capacitance Csg between the ground 50 and the seat electrode 23), 
To determine a current in the conductor arrangement (10) (Fig. 5, ECU comprising measurement unit 44. [0052], The measurement unit 44 measures current that flows through the combined capacitance Csg. The detection unit 43 distinguishes and detects the contacting status based on the measurement value of the combined capacitance Csg measured by the measurement unit 44); and
(Figs. 4-5, [0052, 0056], measurement unit 44 and detection unit 43 perform evaluation).
Regarding claim 6, Maeda teaches wherein a plurality of conductor arrangements (10) distributed over the steering device are provided (Fig. 4, combined capacitance Csg is made up of a plurality of capacitors, such as Cso, Csg1, Csg2, or conductor arrangements distributed over the detection system 1).
Regarding claim 7, Maeda teaches wherein the conductor arrangement (10) is arranged under a surface of the steering device (Fig. 4, See capacitances Csg1, Cog1, Cso which are all part of the combined capacitance Csg or conductor arrangement and are located under a surface of the driver or seat. Also note the steering electrode 32 which is part of the conductor arrangement and is under a surface of the steering wheel).
Regarding claim 10, Maeda teaches wherein the  plurality of sensor surfaces or regions are in the form of electrically conductive surfaces or regions  (Fig. 1, the pathway from ground 50 through seat electrode 23, driver 10, steering electrode 32, and connection line 33 back to ground has a plurality of sensor surfaces in the  form of electrically conductive surfaces or regions).
Regarding claim 11, Maeda teaches at least one of the electrical conductor lines (18) is  laid in a specific manner such that at least one  RC element is  formed which can be evaluated in sequence (Fig. 1, connection line 33 is an elongated electrical conductor with significant ohmic resistance which is laid in a specific manner that it forms an RC element with a driver hand at Ccg2 that can be evaluated in sequence).
([0065-0066, 0068], The external device may use, for example, the discriminated information obtained from the detection unit 43 as one of decision conditions used in driving support control of the vehicle. [0068], the discriminated information obtained from the detection unit 43 as one of decision conditions used in automatic start control, which is one of the driving support controls. Specifically, the driving support ECU permits automatic start from a stop state under a condition that at least the current status is the presence & contacting status).
	Regarding claim 15, Maeda teaches wherein the steering device is a vehicle steering wheel (steering wheel 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over applicant submitted IDS art Maeda (US 2018/0106924 A1) as applied to claim 10 above, in view of Van'tZelfde et  al. (US 20140224040 A1, hereinafter, Van'tZelfde).
Regarding claim 13 Maeda is not relied upon for teaching  wherein the electrically conductive surfaces or regions (16) are formed from at least one of foils, conductive varnishes, wire meshes, and wire mats.
	Van'tZelfde teaches a steering wheel with electrically conductive surfaces or regions (16) are formed from at least one of wire mats (Abstract, The systems include a sensor mat including a plurality of sensor loops arranged in the steering wheel).
 	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Maeda in view of Van'tZelfde such that Maeda’s steering wheel electrode includes a sensor mat as Van'tZelfde’s sensor mat reduces the likelihood of crosstalk due to wire routing (Van'tZelfde, Abstract). 
	Regarding claim 16, Maeda teaches a vehicle (Abstract, A detection system includes a first electrode provided at a seat of a vehicle) .
	Van'tZelfde teaches the vehicle is a motor vehicle (Fig. 1 shows the interior of a motor vehicle).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Maeda in view of Van'tZelfde such that Maeda’s steering wheel electrode resides in a motor vehicle as this is nothing more than use of known technique to ( Van'tZelfde [0005]).
	Regarding claim 17, Maeda teaches the sensor surfaces or regions (16) are spaced apart from one another by the electrical conductor lines (18) (Fig. 1, seat electrode 23 and steering electrode 32 are spaced apart from one another by electrical conductor lines).
	Van'tZelfde also  teaches the sensor surfaces or regions (16) are spaced apart from one another by the electrical conductor lines (18) (Fig. 2 shows sensor surfaces spaced apart from one another.[0063], pressure sensors may include sheets of carrier material, conductors, electrodes ). 

Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over applicant submitted IDS art Maeda (US 2018/0106924 A1) as applied to claim 5 above, and further in view of Staszak et al. (US 20150344060 A1, hereinafter, Staszak). 
Regarding claim 14, Maeda teaches sensor surfaces and electrical conductor lines including second portions at which the electrical conductor lines (18) are substantially straight the second portions having the significant ohmic resistance between the first portions (Fig. 1, the pathway from ground 50 to seat electrode 23, driver 10, steering electrode 32, and connection line 33 back to ground are substantially straight, have  a plurality of sensor regions in the form of electrically conductive surfaces or regions, wherein the conductors will have significant ohmic resistance between the sensor surfaces or regions). 
 Maeda does not detail that  the electrical conductor lines (18) include first portions at which the electrical conductor lines (18) are tightly curved or twisted the first portions forming the sensor surfaces or regions
Staszak teaches a sensor mat for a steering wheel wherein the electrical conductor lines (18) include first portions at which the electrical conductor lines (18) are tightly curved or twisted (Figs. 3 and 5,[0033] one or more sensing loops 14a, 14b, 14c) and second portions at which the electrical conductor lines (18) are substantially straight (Figs. 3 and 5, one or more sensor return trace 16a, 16b, 16c), the first portions forming the sensor surfaces or regions (16) (Figs. 3 and 5,  [0033] sensing loops 14a, 14b, 14c within sensing zones) , the first portions being connected in series by means of the second portions (Figs. 3 and 5 shows sensing loops 14connected in series with respective sensor return traces 16), the second portions having the significant ohmic resistance between the first portions (Sensor return traces will have signification resistance).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Maeda with Staszak such that the sensors are sensor mats made of  tightly curved or twisted lines as Staszak teaches these sensor mats are versatile with respect to (Staszak, Abstract).

Claims 18-21 are  rejected under 35 U.S.C. 103 as being unpatentable over applicant submitted IDS art Maeda (US 20180106924 A1), as applied to claim 8 above, and further in view of Rosenfeld (US 20100245246 A1)..
	Regarding claim 18, Maeda teaches a method for detecting contact with a steering device of a vehicle, the method comprising:
	Providing the device according to claim 5;
 applying an alternating voltage to the conductor arrangement (10), (Fig. 5, ECU comprising measurement unit 44. [0052], Figs. 4-5, The measurement unit 44 measures the combined capacitance Csg by applying alternating voltage between the ground 50 and the seat electrode 23, and measuring current that flows through the combined capacitance Csg between the ground 50 and the seat electrode 23), 
determining a current in the conductor arrangement (10) (Fig. 5, ECU comprising measurement unit 44. [0052], The measurement unit 44 measures current that flows through the combined capacitance Csg. The detection unit 43 distinguishes and detects the contacting status based on the measurement value of the combined capacitance Csg measured by the measurement unit 44);
(Fig. 1, [0047], capacitance Cog2 is formed between the driver 10 and the steering electrode 32); and
 evaluating the determined values (Figs. 4-5, [0052, 0056], measurement unit 44 and detection unit 43 perform evaluation).
Maeda is not relied upon for teaching the steps of determining the real component and the virtual component of the instantaneous alternating current resistance of the conductor arrangement; and determining the phase shift.
Rosenfeld teaches a method applied to a touch sensing device which comprises the steps of determining the real component and the virtual component of the instantaneous alternating current resistance of the conductor arrangement ([0091-0094] discloses a process of determining resistance and reactive capacitance that corresponds to the claimed determining of real and virtual components of resistance); and 
determining the phase shift ([0094], the reactive capacitance and resistance may be determined from a phase angle difference between the two measured impedances).
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Maeda with Rosenfeld such that Maeda’s method includes the steps of determining the real and virtual components of the instantaneous alternating current resistance of the conductor arrangement and determining the phase shift as Rosenfeld teaches this allows a touch system to determine both a touch location and a touch pressure applied at 
Regarding claim 19, the combination of Maeda and Rosenfeld teach the method steps are carried out continuously (Maeda, [0041], detection system 1 detects for the presence/nonpresence of the driver 10 and contact/noncontact of the driver 10 and the steering wheel 30. The system will continually check if a driver or a contact is present/nonpresent hence the method steps will be carried out continuously. Rosenfeld Figs. 21-24 teach a touch sensing system that will likewise continually check for the presence/nonpresence of a touch.  See fig. 24, step 2406 particularly noting the arrows, such as the “No decision arrow, showing the process continually runs and repeats).
Regarding claim 20, Maeda teaches the evaluation comprises at least one of the following steps: grip detection ([0030], The detection system 1 is an example of an on-vehicle system that detects contact/noncontact of the driver 10 with a steering wheel).
Examiner notes Van'tZelfde, cited above,  also teaches the claim 20 limitation of grip detection (Abstract, [0005],  grip detection); - detecting a number of simultaneous contacts([0042], could set the system to demand two contact points); - locating the positions of a plurality of contacts ([0042]) ; and - identifying gestures ([0052],the control unit 52 can be configured to detect when the driver's hand makes a swipe gesture).
Regarding claim  21, Maeda teaches certain functions are triggered as a function of the evaluation ([0065-0066, 0068], The external device may use, for example, the discriminated information obtained from the detection unit 43 as one of decision conditions used in driving support control of the vehicle. [0068], the discriminated information obtained from the detection unit 43 as one of decision conditions used in automatic start control, which is one of the driving support controls. Specifically, the driving support ECU permits automatic start from a stop state under a condition that at least the current status is the presence & contacting status).
	Examiner notes Van'tZelfde, cited above,  also teaches the claim 21 limitation of certain functions are triggered as a function of the evaluation ([0067], as shown in the example of FIG. 1, which can receive data from the sensor loops 50 and activate other visual, audio, or other functional signals or feedback mechanisms. [0041], hand detection system one or more pressure sensitive sensors, which can include a steering wheel, one or more pressure sensitive sensors, and a control unit performing steps to interpret gesture commands).

Claims 9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over applicant submitted IDS art Maeda (US 20180106924 A1), as applied to claim 8 above, and further in view of Leussler (US 2003/0135110 A1).
Regarding claim 22,  Maeda teaches a device for detecting contact with a manually activated steering device (Figs. 1, 4-5, [0030, 0032], detection system 1 is an example of an on-vehicle system that detects contact/noncontact of the driver 10 and a steering wheel 30 through use of a steering electrode 32.  Examiner notes the detection system 1 is the claimed control device), the device comprising:
the steering device (Figs. 1, 4-5, [0030, 0032], steering wheel 30), 
(Fig. 1, the pathway from ground 50 to  steering electrode 32 through connection line 33 and wire harness 52  are substantially parallel , wherein the conductors will have significant ohmic resistance between the sensor surfaces or region); and 
a  control unit (Fig .2, electronic control unit(ECU) 40) configured 
To apply an alternating voltage to the conductor arrangement (10), (Fig. 5, ECU comprising measurement unit 44. [0052], Figs. 4-5, The measurement unit 44 measures the combined capacitance Csg by applying alternating voltage between the ground 50 and the seat electrode 23, and measuring current that flows through the combined capacitance Csg between the ground 50 and the seat electrode 23), 
To determine a current in the conductor arrangement (10) (Fig. 5, ECU comprising measurement unit 44. [0052], The measurement unit 44 measures current that flows through the combined capacitance Csg. The detection unit 43 distinguishes and detects the contacting status based on the measurement value of the combined capacitance Csg measured by the measurement unit 44); and
to evaluate the determined values (Figs. 4-5, [0052, 0056], measurement unit 44 and detection unit 43 perform evaluation).
Maeda is not relied upon for teaching at least one has a resistance which is significantly higher compared to a copper wire, preferably within a range of 10 Ω/m to 1 MΩ/m.
([0050], the supply lead 111 is preferably made of resistance wire alloys having a resistance of more than 500 ohms/m).
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Maeda with Leussler such that Maeda’s parallel wires have a resistance which is significantly higher compared to a copper wire, preferably within a range of 10 Ω/m to 1 MΩ/m as this avoids a temperature increase in the wires due to resonance effects (Leussler, [0050]).
Regarding claims 9 and 23, while Maeda and Leussler do not explicitly disclose their electrical conductors are each insulated, examiner takes official notice that insulating electrical conductors is well known in the art.  Insulating electrical conductors serves the commonly known benefit of preventing the current within one wire conductor from coming into contact with other conductors thereby preserving the wire against environmental threats and preventing electrical leakage.
	Regarding claim 24, Maeda teaches wherein the steering device is a vehicle steering wheel (steering wheel 30).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over applicant submitted IDS art Maeda (US 20180106924 A1) in view of Leussler (US 2003/0135110 A1), as applied to claim 22 above, and further in view of Rosenfeld (US 20100245246 A1).
	 Regarding claim 25, Maeda teaches a method for detecting contact with a manually activated  steering device of a vehicle, the method comprising:
	Providing the device according to claim 22;
 applying an alternating voltage to the conductor arrangement (10), (Fig. 5, ECU comprising measurement unit 44. [0052], Figs. 4-5, The measurement unit 44 measures the combined capacitance Csg by applying alternating voltage between the ground 50 and the seat electrode 23, and measuring current that flows through the combined capacitance Csg between the ground 50 and the seat electrode 23), 
determining a current in the conductor arrangement (10) (Fig. 5, ECU comprising measurement unit 44. [0052], The measurement unit 44 measures current that flows through the combined capacitance Csg. The detection unit 43 distinguishes and detects the contacting status based on the measurement value of the combined capacitance Csg measured by the measurement unit 44);
determining a capacitance or a change in capacitance of the conductor arrangement (10) (Fig. 1, [0047], capacitance Cog2 is formed between the driver 10 and the steering electrode 32); and
 evaluating the determined values (Figs. 4-5, [0052, 0056], measurement unit 44 and detection unit 43 perform evaluation).
Maeda and Leussler are not relied upon for teaching the steps of determining the real component and the virtual component of the instantaneous alternating current resistance of the conductor arrangement; and determining the phase shift.
([0091-0094] discloses a process of determining resistance and reactive capacitance that corresponds to the claimed determining of real and virtual components of resistance); and 
determining the phase shift ([0094], the reactive capacitance and resistance may be determined from a phase angle difference between the two measured impedances).
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Maeda with Rosenfeld such that Maeda’s method includes the steps of determining the real and virtual components of the instantaneous alternating current resistance of the conductor arrangement and determining the phase shift as Rosenfeld teaches this allows a touch system to determine both a touch location and a touch pressure applied at that location.  This added information provides the system with another type of input thereby expanding user control and system functionality.  

Response to Arguments
Applicant's arguments filed 8 December 2021  have been fully considered but they are not persuasive. 
Applicant argues Maeda does not teach or suggest a conductor arrangement that is arranged on the steering wheel 30 and includes a plurality of sensor surfaces or regions connected in series by means of electrical conductor lines

Applicant argues the combination of Maeda and Leussler is non-obvious 
Applicant's argument overlooks KSR. KSR states "Although common sense directs one to look with care at a patent application that claims as innovation the combination of two known devices according to their established functions, it can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." See also MPEP 2141, "Office personnel are reminded that, for purposes of 35 U.S.C. 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned."
​Here, Leussler is "reasonably pertinent to the particular problem with which the applicant was concerned." 
	Leussler states in [0049], “ The power supply and control of the microchip 11 take place via the supply and control lead 111.”  
 Leusler states in  [0050], “In the simplest case, this lead is formed by a thin wire as shown in FIG. 7(a). In order to avoid a temperature increase due to resonance effects, the supply lead 111 is preferably made of resistance wire alloys having a resistance of more than 500 ohms/m.”  	
While Leussler’s invention is implemented in a catheter system examiner relies on Leussler’s teaching that it is well-known in the art that a conductive lead line connecting to a 
Maeda assumes that one of skill in the art is familiar with detection circuitry.  Maeda, paragraphs 0003-0004, describing the related art.  Based on this, one of ordinary skill would have been motivated to consider the detection circuitry arts, specifically Leussler's teachings to reduce resonance that may cause  interference with a capacitance measurement   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        /ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622